DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action responses to the Applicant’s Amendment filed on 10/11/2021 in which claims 1, 4, 8, 10 and 13 have been amended, claims 5 and 18 have been canceled and entered of record.
Claim 4 has been amended herein to correct the informalities. Based on the amended claim, the objection to the claim is withdrawn.
Claim 13 has been amended to address the informality of claim 16, Based on the amended claim 13, the objection to the claim 16 is withdrawn.
Claims 1 and 13 have been amended herein to overcome the rejections under 35 U.S.C 112(a). Based on the amended claims, the rejections under 35 U.S.C 112(a), are withdrawn.
Applicants have amended independent claims 1 and 13 to incorporate the allowable subject matters of original claims 5 and 18, respectively, and their intervening claims, as indicated in the Office Action dated July 21, 2021.
Claims 1-4, 6-17 and 19-20 are pending for examination.

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
In the claims:
Claim 8: (Currently Amended) A method for configuring a capacitor bank controller (CBC) of a capacitor bank, comprising: 
Page 3 of 9



installing a first wireless current sensor on a first phase of a power line; 
installing a second wireless current sensor on a second phase of the power line; 
inputting a setting on the CBC indicating that the first wireless current sensor and the second wireless current sensor are connected; and 
changing settings of the CBC from performing control operations using measurements of a third phase of the capacitor bank that has a line post sensor [[to]] performing  control operations based on electrical measurements from each of the three phases of the power line, wherein the electrical measurements comprise a combination of line post sensor measurements and wireless current sensor measurements. 

Allowable Subject Matter
Claims 1-4, 6-17 and 19-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations.
         Regarding independent claim 1, the prior art does not teach or suggest the claimed invention having “receive user settings indicating that the first wireless current sensor is connected to the second phase and the second wireless current sensor is connected to the third phase; change the CBC from performing control operations using measurements of a single phase to performing control operations of the first phase, the second phase, and the third phase, while the CBC is online”, and a combination of other limitations thereof as recited in the claims.       
Regarding independent claim 8, the prior art does not teach or suggest the claimed invention having “inputting a setting on the CBC indicating that the first wireless current sensor and the second wireless current sensor are connected; and changing settings of the CBC from performing control operations using measurements of a third phase of the capacitor bank that has a line post sensor to performing  control operations based on electrical measurements from each of the three phases of the power line”, and a combination of other limitations thereof as recited in the claims.  
Regarding independent claim 13, the prior art does not teach or suggest the claimed invention having “receive user settings indicating that the first wireless current sensor and the second wireless current sensor are connected; change the CBC from performing control operations using measurements of a single phase of a capacitor bank to performing control operations using measurements of each phase of the capacitor bank”, and a combination of other limitations thereof as recited in the claims.
Regarding claims 2-4, 6-7, 9-12, 14-17 and 19-20, the claims have been found allowable due to their dependencies to claims 1, 8 and 13 above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI H TRAN whose telephone number is (571)270-0668. The examiner can normally be reached M - F 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barney can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/THAI H TRAN/Examiner, Art Unit 2836                                                                                                                                                                                                        
/HAL KAPLAN/Primary Examiner, Art Unit 2836